                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 XAVIER INGRAM and                  HONORABLE JEROME B. SIMANDLE
 DARREN A. DICKERSON,

                 Plaintiffs,               Civil Action No.
                                           14-5519 (JBS-KMW)
      v.
                                              MEMORANDUM
 COUNTY OF CAMDEN, et al.,                     OPINION

                 Defendants.


SIMANDLE, District Judge:

     1.    On June 14, 2014, Plaintiff Xavier Ingram was allegedly

assaulted by several Camden County Police Officers resulting in

catastrophic injuries including quadriplegia, in violation of 42

U.S.C. § 1983. As the alleged assault unfolded, Plaintiff Darren

A. Dickerson was a bystander who yelled curse words at the police

officers about their misconduct and allegedly was also attacked by

certain police officers, causing injury, also in violation of 42

U.S.C. § 1983. Plaintiffs filed separate suits in this Court which

were consolidated by the Court under this case number on January

15, 2019. (See Order [Docket Item 211].)

     2.    This matter comes before the Court by way of two motions

to strike the opinions and testimony of expert witnesses Dr. James

Yue, M.D., and Dr. Paul Ivancic, Ph.D., proffered by Plaintiff

Ingram, filed by Defendants County of Camden, Camden County Police
Department, Chief John Scott Thomson, Orlando Cuevas, and Nicholas

Marchiafava (hereinafter, collectively, “County Defendants”). (See

Motion to Exclude the Opinions and Testimony of James Yue, M.D.

(hereinafter “Yue Mot.”) [Docket Item 140]; Motion to Exclude the

Opinions    and   Testimony   of    Paul   Ivancic,      Ph.D.   (hereinafter

“Ivancic Mot.”) [Docket Item 141].) The present motions were joined

by Defendant Jeremy Merck, (see Letter [Docket Item 153]), and

opposed by Plaintiff Ingram. (See Plaintiff Ingram’s Brief in

Opposition to Defendants’ Motion to Preclude the Testimony of

Plaintiff   Ingram’s   Expert      James   Yue,   M.D.    (hereinafter   “Yue

Opp’n”) [Docket Item 161]; Plaintiff Ingram’s Brief in Opposition

to Defendants’ Motion to Preclude the Testimony of Plaintiff

Ingram’s Expert Paul Ivancic, Ph.D. (hereinafter “Ivancic Opp’n”)

[Docket Item 162].) Thereafter, County Defendants filed reply

briefs in relation to each motion. (See Reply Brief in Further

Support of Motion to Strike the Opinions and Testimony of James

Yue, M.D. (hereinafter “Yue Reply”) [Docket Item 186]; Reply Brief

in Further Support of Motion to Strike the Opinions and Testimony

of Paul Ivancic, Ph.D. (hereinafter “Ivancic Reply”) [Docket Item

187].)

     3.     The context of the present Daubert motions, very briefly

summarized, arises from an incident of a police foot-chase of the

Plaintiff, Xavier Ingram, as the officers apprehended him upon




                                      2
suspicion that he had discarded a pistol in a nearby parking area.

As Ingram ran from the officers, he slipped and fell, seemingly

feet first, on wet pavement, striking his buttocks and probably

shoulders and head as he fell, all without being touched by the

officers. Within less than a second, the officers jumped on or

near his torso as he lay on the ground. The precise actions taken

by the officers, and the necessity and degree of force imposed

upon Plaintiff are in great dispute. It is not disputed that

Plaintiff sustained grievous, paralyzing injuries to his cervical

spine and spinal cord due to trauma suffered by his neck. The neck

injuries included a fracture dislocation of the left C4-5 facet

joint, a perched right facet, right-sided paramuscular injury,

vertebral   artery   dissection,   spinal   cord   displacement,   and

ejection of a large disc fragment behind the C4-5 vertebral bodies,

all resulting in permanent quadriplegia. Plaintiff alleges the

fall caused no injury and that the quadriplegia was the result of

police officers kneeing his neck on the pavement and stomping on

his neck. Plaintiff Ingram’s experts at issue in this motion seek

to offer opinions, inter alia, as to the causal mechanism of such

an injury so as to rule out the slip-and-fall as the cause and to

establish to a reasonable certainty that the officers’ application

of force was the cause. The Defendants have generally blamed the

fall itself for all injuries, for which they could not be liable




                                   3
since the officers did not touch him before the fall. There is

also a significant dispute whether his injuries were caused by

police roughness after he was arrested as they moved him in several

ways without protecting his neck and spine.

     4.   The Court has considered the submissions and held oral

argument with regard to these motions on February 26, 2019. Prior

to the oral argument, on February 25, 2019, the Court convened two

pre-hearing conference calls, off the record, with the attorneys

to discuss the logistics pertaining to the oral argument and to

encourage the parties to meet and confer in order to find any areas

of agreement with respect to the present motion. All counsel agreed

that testimony of these challenged experts would not be necessary

at the Daubert hearing the next day.

     5.   For the reasons set forth below, County Defendants’

motion to bar the opinion and testimony of Dr. Yue will be granted

in part and denied in large part and County Defendants’ motion to

bar the opinion and testimony of Dr. Ivancic will be denied.

     6.   Dr. Yue and Dr. Ivancic furnished lengthy and detailed

expert reports (initial and supplemental), accompanied by their

impressive professional CV’s, and each prospective witness was

deposed by defendants at length. In some instances, defense counsel

raised questions at disposition which went beyond the opinions

expressed in the experts’ reports and defense counsel now object




                                4
to the answers they received as being improper; this aspect of the

motions was resolved by agreement of Plaintiff Ingram’s counsel to

not adduce such testimony beyond the experts’ reports at trial.

     7.   The    admissibility   of       Dr.   Yue’s   and    Dr.   Ivancic’s

testimony is subject to Rules 702 and 703 of the Federal Rules of

Evidence, which mandate that:

          A witness who is qualified as an expert by
          knowledge, skill, experience, training, or
          education may testify in the form of an
          opinion or otherwise if: (a) the expert's
          scientific, technical, or other specialized
          knowledge will help the trier of fact to
          understand the evidence or to determine a fact
          in issue; (b) the testimony is based on
          sufficient facts or data; (c) the testimony is
          the product of reliable principles and
          methods; and (d) the expert has reliably
          applied the principles and methods to the
          facts of the case.

Fed. R. Evid. 702. Expert opinions may be based on

          facts or data in the case that the expert has
          been made aware of or personally observed. If
          experts   in   the  particular   field   would
          reasonably rely on those kinds of facts or
          data in forming an opinion on the subject,
          they need not be admissible for the opinion to
          be admitted. But if the facts or data would
          otherwise be inadmissible, the proponent of
          the opinion may disclose them to the jury only
          if their probative value in helping the jury
          evaluate the opinion substantially outweighs
          their prejudicial effect.

Fed. R. Evid. 703.

     8.   Rule    702   has   been    distilled     into      “a   trilogy   of

restrictions on expert testimony: qualification, reliability, and



                                      5
fit.” Schneider ex. rel. Estate of Schneider v. Fried, 320 F.3d

396, 404 (3d Cir. 2003) (citation omitted). Qualification refers

to the requirement that the witness possess specialized expertise.

The   Third    Circuit    has   “interpreted     the   specialized   knowledge

requirement liberally, and ha[s] stated that this policy of liberal

admissibility of expert testimony extends to the substantive as

well as the formal qualification of experts.” Waldorf v. Shuta,

142 F.3d 601, 625 (3d Cir. 1998) (citing In re Paoli R.R. Yard PCB

Litig., 35 F.3d 717, 741 (3d Cir. 1994)).

       9.     Reliability means that the expert's testimony must be

based on the “methods and procedures of science” rather than on

“subjective belief or unsupported speculation,” and “[p]roposed

testimony must be supported by appropriate validation....” Daubert

v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 590 (1993).

Daubert announced a non-exhaustive list of factors that bear on

the inquiry of reliability: (1) whether the theory or technique

can be and has been tested, (2) whether the theory or technique

has been subjected to peer review, (3) the known or potential rate

of    error   and   the   existence   of   and   maintenance   of    standards

controlling the technique's operation, and (4) general acceptance

of the practice. Oddi v. Ford Motor Co., 234 F.3d 136, 144-45 (3d

Cir. 2000) (quoting Daubert, 509 U.S. at 593-97). “[A]ny step that

renders the analysis unreliable under the Daubert factors renders




                                       6
the expert's testimony inadmissible. This is true whether the step

completely changes a reliable methodology or merely misapplies

that methodology.” In re Paoli, 35 F.3d 717, 745 (3d Cir. 1994);

see also In re TMI Litig., 193 F.3d 613, 695 (3d Cir. 1999); In re

Human Tissue Products Liab. Litig., 582 F. Supp. 2d 644, 656

(D.N.J. 2008). However, reliability does not require correctness.

In   re   Paoli,       35   F.3d    at   744.     Rather,   the    party     need   only

demonstrate “by a preponderance of the evidence” that the expert’s

opinion bears adequate indicia of reliability, not that it is

objectively “true.” Krys v. Aaron, 112 F. Supp. 3d 181, 190 (D.N.J.

2015).

      10.   The fit requirement “goes primarily to relevance” by

“requir[ing]       a    valid      scientific     connection      to   the    pertinent

inquiry as a precondition to admissibility.” Daubert, 509 U.S. at

591-92. “In other words, the expert's testimony must be relevant

for the purposes of the case and must assist the trier of fact.”

Schneider, 320 F.3d at 404 (citations omitted).

                   Admissibility of Dr. Yue’s Expert Opinions

      11.   Dr. James J. Yue, M.D., is an orthopedic surgeon and an

associate     professor            of    orthopedic     surgery        at    Quinnipiac

University. (Yue CV [Docket Item 139-49], 1.) Dr. Yue graduated

from Northwestern University Medical School in 1992, completed his

residency    in        orthopedic       surgery    at   Case   Western       University




                                             7
Hospitals   in    1997,     subsequently     completed   two   spinal   trauma

fellowships at the R.A. Cowley Shock Trauma Center, part of the

University of Maryland Medical Center, and at the Centre for Spinal

Surgery   and    Studies,    part   of   the   Queen’s   Medical   Centre   in

Nottingham, United Kingdom. (Id. at 1-2.) Dr. Yue was an assistant

professor of orthopedic surgery at the University of Medicine and

Dentistry of New Jersey, Robert Wood Johnson Medical School from

1998-2002, after which time he taught at the Yale University School

of   Medicine    from   2002-2017,   whereafter     he   began   his    current

position at Quinnipiac University. (Id.) Dr. Yue produced an expert

report in this case regarding the injuries sustained by Plaintiff

Ingram and their potential causes. (Yue Report [Docket Item 139-

50].) In his report, Dr. Yue opined that “[Plaintiff] Ingram’s

slip and fall did not produce the cervical spine injury, regardless

of whether he fell forward, backwards, or to his side landing on

his stomach.” (Id. at 6.) Further, Dr. Yue expressed his opinion

that

            the first traumatic insult, which was the
            compression of the[Plaintiff Ingram’s] neck
            with an officer’s knee, resulted in a left
            sided perched or dislocated C4-5 facet, and
            the subsequent traumatic insult, which was the
            compression of the boot on [Plaintiff]
            Ingram’s   neck   resulted   in   either   the
            completion of the facet dislocation from its
            perched position or a worsening of the
            displacement and translation of the spinal
            canal leading to the spinal cord injury and
            disc herniation.



                                         8
(Id.) Dr. Yue further opined that “the officers’ actions in moving

[Plaintiff] Ingram after inflicting traumatic forces to his neck

and after they were aware of his complaints of pain and loss of

feeling in his extremities caused further damage and injuries.”

(Id. at 7.)

      12.   County Defendants contend that Dr. Yue’s report and

testimony should be barred at trial because his opinion regarding

the mechanism of Plaintiff Ingram’s injuries is “speculative,”

because his opinion that Plaintiff Ingram’s fall could not have

caused his spinal injuries is likewise “speculative,”1 and because

Dr. Yue improperly opines as to Plaintiff Ingram’s credibility.

(Yue Br. [Docket Item 140-1], 6-11.)

      13.   Plaintiff Ingram responds that Dr. Yue’s opinions are

not   speculative,   because   they   rely   on   extensive   medical

documentation, including MRI and CT imaging, regarding Plaintiff

Ingram’s injuries. (Yue Opp’n [Docket Item 161], 1-2, 6-13.)

Plaintiff Ingram additionally responds that Dr. Yue’s opinions

were not based solely on Plaintiff Ingram’s deposition testimony,

but rather that Dr. Yue found that Plaintiff Ingram’s testimony

was most consistent with the objective medical evidence. (Id. at



1 The Court interprets County Defendants’ arguments regarding the
“speculativeness” of Dr. Yue’s opinions as arguments that Dr. Yue’s
report and opinions rely on an improper or unreliable methodology.


                                 9
13-16.) Plaintiff Ingram did, however, concede at oral argument

that Dr. Yue should not be permitted to testify as to Plaintiff

Ingram’s veracity or credibility.

      14.   Analysis. Defendant’s objection that Dr. Yue is not

sufficiently qualified to render expert opinions in this case is

not well-taken. Defendants essentially have argued that, despite

Yue’s experience, training, and certification as an orthopedic

surgeon, that he is somehow not qualified because he has not seen

this exact type of injury in his practice. Dr. Yue has explained

that he has indeed been called upon to perform surgery and treat

patients with displaced vertebrae and a perched facet in the spinal

column, as in this case. Dr. Yue has indicated that it would be

very rare to see the other traumatic damage that the medical

records disclose here, including deep muscle damage extending to

the   spinal   column    and    arterial     dissection.   This   degree   of

specificity of prior medical experience is not required by Rule

702. It more than suffices that Dr. Yue has spent his career as a

researcher and surgeon of spinal trauma and that he is extremely

knowledgeable of the mechanisms for damage to the spinal column

and spinal cord.

      15.   Second,     the    defendants’    contention   that   Dr.   Yue’s

opinions are “speculative,” that is that both the mechanism of

Plaintiff Ingram’s injuries and the ruling out of Ingram’s fall as




                                      10
a   cause   of   those   injuries,   are   not   based   upon   a   reliable

methodology recognized by experts in the field of trauma surgery.

To the contrary, it is apparent that Dr. Yue has reviewed and

relied upon extensive medical documentation, including MRI and CT

imaging, giving a clear picture of the extent of Plaintiff Ingram’s

traumatic injuries. The extensive medical record in this case,

listed at the outset of Dr. Yue’s report, identifies the first

complete picture of Plaintiff Ingram’s injuries and reveals many

clues as to the mechanism for the injury. Dr. Yue has carefully

reviewed and rejected the hypothesis that this injury was caused

by Plaintiff     Ingram’s fall. This Court, of course, makes no

determination of this hotly-disputed question of fact of whether

the injury was caused by the fall or by the police officers’

kneeling and/or standing on Plaintiff Ingram’s neck as he was

subdued lying on the ground. What Dr. Yue has done, however, is to

rule out a fall as the cause of the injury based upon his medical

training and experience. He has noted the bruising on the right

side of the neck that extends all the way into the tissue to the

vertebrae, coupled with the absence of any evidence of external

contusion or evidence of trauma to the head that could be suffered

in a slip-and-fall accident.

      16.   Defendants’ argument that Dr. Yue does not understand

the precise nature of Mr. Ingram’s slip and fall is also not well-




                                     11
taken. Dr. Yue has explained why a slip and fall by one who is

running would never be expected to cause this sort of trauma. He

has testified that his opinion does not change according to the

precise mechanism of the fall, since all parties agree that the

fall occurred while Mr. Ingram was running, that his feet went out

from under him, his feet slid feet-first on slippery pavement, and

that he ended up on the ground where the police subdued him within

about one second of hitting the pavement. This version is, of

course, consistent with the videotape which shows the police chase

and Ingram’s feet-first slip at a distance. While defendants may

not agree with Dr. Yue’s assessment of the mechanism of the injury,

or while they may have a different factual version of how the fall

occurred,    these   are     items   for     cross-examination,     not   for

admissibility.

     17.    Defendants’ objection that Dr. Yue’s testimony does not

“fit” the facts of the case must likewise be rejected. There are,

to be sure, facts in dispute. Under Rule 703, an expert may base

an opinion upon admissible evidence, or even upon inadmissible

evidence of the sort from which an expert in the field may

formulate   opinions.   In    this   case,    there   is   ample   admissible

evidence, from the testimony of plaintiff Ingram and to some extent

the testimony of a bystander, that plaintiff Ingram was uninjured

in the slip-and-fall and severely injured by a policeman kneeling




                                     12
and standing on plaintiff Ingram’s neck. Again, the fact that some

of the defendants are prepared to offer testimony that contradicts

plaintiff    Ingram’s     version    of        events   does    not       mean   that   a

reasonable, experienced, well-informed expert must choose the

defendants’ factual version. It suffices that there are ample facts

in the record to form a factual basis -- and thus a good “fit” --

between    the    circumstances      of    the     case   and       the    assumptions

underlying       the   expert’s     opinion.       Again,      if     those      factual

assumptions that Dr. Yue is making turn out to be untrue, he can

be confronted on cross-examination and his opinion may or may not

be undermined thereby. That is a trial issue, and not one for a

Daubert hearing.

     18.    Finally, defendants have argued that Dr. Yue has not

given a sufficient explanation for the mechanism of the injury

which, apparently as all experts agree in this case, was caused by

a combination of blunt trauma and rotation. Defendants ask, where

is the rotation in Dr. Yue’s report? Dr. Yue has sufficiently

explained how the forces at play, as he understands them, in the

situation in which Mr. Ingram found himself on the ground with his

head turned and his neck exposed, provided a pathway for exactly

this trauma. Whether his assumptions about the rotational aspects

of the injury are sufficiently probative will await the jury’s

determination.




                                          13
     19.   In short, the Court finds that Dr. Yue’s testimony will

be a benefit to the jury in resolving complex issues of medical

fact and causation, that they’re expressed by a physician with

more than ample experience in this field of expertise, that they’re

based on a reliable methodology, and that they fit the factual

basis that Dr. Yue has accepted for purposes of this opinion. The

exception that the Court has made, as counsel agreed at oral

argument, is that Dr. Yue will not be permitted to express an

opinion as to credibility of any witness; but, without expressing

an opinion on credibility, he may spell out, in neutral terms, the

factual basis of his opinion if elicited on direct or cross-

examination and the reasons derived from the medical evidence of

why he offers the opinion that one version is more consistent with

what he sees in these injuries than the competing version.

     20.   Thus, the defendants’ motion to strike the proposed

expert testimony of Dr. Yue will be denied, with the exception

that Dr. Yue will not be permitted to express an opinion on any

witness’ credibility.

           Admissibility of Dr. Ivancic’s Expert Opinion

     21.   Dr.   Paul   C.   Ivancic,      Ph.D.,   is   a    researcher   and

consultant in human injury biomechanics and causation. (Ivancic CV

[Docket Item 139-36], 1.) Dr. Ivancic received his Ph.D. in

Biomedical   Engineering     from   Yale    University       in   2006.   (Id.)




                                    14
Subsequently he worked as a research scientist and assistant

professor in the Biomechanics Research Laboratory of the Yale

University School of Medicine from 2006-2016. (Id.) Dr. Ivancic

produced an expert report in this case regarding the mechanisms

and causation of the injuries sustained by plaintiff Ingram.

(Ivancic Report [Docket Item 139-38].) In his report, Dr. Ivancic

opines that

         [Plaintiff]     Ingram’s    cervical    facet
         fracture/dislocation, disc extrusion, and
         vertebral artery dissection were caused by
         forced flexion, compression, anterior shear,
         and right axial rotation loads applied to his
         neck by the officers during the arrest. The
         officers subsequently moved Mr. Ingram into
         various   positions   causing   his  unstable
         cervical spine to move violently which
         significantly increased the severity of his
         cervical fracture/dislocation and paralysis.

         [Plaintiff] Ingram did not sustain his
         paralyzing neck injuries due to the slip and
         fall. His neck fracture/dislocation did not
         occur due to inertial loading of his head and
         neck during the slip and fall or due to blunt
         impact of his body with the street during the
         fall. The neck loads during the slip and fall
         were   insufficient   to   cause   compression
         fracture, non-symmetric injuries (dislocated
         left facet and perched right facet), disc
         extrusion,   vertebral    artery   dissection,
         ligamentous disruptions, and injuries to the
         superficial and deep muscular layers of his
         neck. [Plaintiff] Ingram’s cervical facet
         fracture/dislocation caused quadriplegia. He
         underwent emergent reduction and posterior and
         anterior fusion surgeries. It is my opinion
         that his injuries and paralysis are permanent.

(Id. at 4.)



                               15
     22.   County Defendants argue that Dr. Ivancic’s report and

testimony should be barred at trial because (1) Dr. Ivancic’s

opinion conflates correlation with causation; (2) Dr. Ivancic

cannot exclude Plaintiff Ingram’s fall as a cause because he failed

to identify exactly how Plaintiff Ingram fell; (3) Dr. Ivancic’s

opinion that the Officer Defendants caused Plaintiff Ingram’s

injuries is “speculative”; (4) Dr. Ivancic’s testimony regarding

the timing of Plaintiff Ingram’s fall is inconsistent; (5) Dr.

Ivancic opines on the legal concept of “excessive force”; (6) Dr.

Ivancic’s opinions are based on a “more likely than not” standard;

(7) Dr. Ivancic makes factual findings that are properly the role

of the jury; (8) Dr. Ivancic opines as to the permanency of

Plaintiff Ingram’s injuries, though he is not a medical doctor;

(9) Dr. Ivancic opines as to the consequences of moving persons

with suspected neck injuries, though he is not a medical doctor;

and (10) Dr. Ivancic states that no person could ever sustain a

perched facet injury as the result of a slip-and-fall. (Ivancic

Br. [Docket Item 141-1], 7-27.)

     23.   Plaintiff Ingram responds that Dr. Ivancic is qualified

to testify in this case, that his opinions are supported by the

record, and that his causation analysis is proper. (Ivancic Opp’n

[Docket Item 162], 5-17.) Plaintiff Ingram further argues that Dr.

Ivancic is qualified to opine on the consequences of Plaintiff




                                  16
Ingram’s slip-and-fall because he has studied injury mechanisms

related to falls. (Id. at 17-18.) Plaintiff Ingram also asserts

that Dr. Ivancic’s opinion that Plaintiff Ingram’s injuries were

caused by the Officer Defendants is well supported by the record.

(Id. at 18-23.) Plaintiff Ingram further argues that (1) Dr.

Ivancic should be allowed to say “excessive force,” because he is

not referring to the violation of any particular standard of care;

(2) none of Dr. Ivancic’s opinions are made under a “more likely

than not” standard; (3) Dr. Ivancic did not displace the jury’s

role in making factual findings; (4) the permanency of Plaintiff

Ingram’s injuries are not in dispute; (5) Dr. Ivancic testified

that people with a spinal injury can incur further injury if they

are moved improperly, which Plaintiff Ingram contends happened in

this case; and (6) Dr. Ivancic only testified that a person could

not “generally” sustain a perched facet injury from a slip-and-

fall. (Id. at 23-25.) Plaintiff Ingram’s counsel did, however,

concede at oral argument that at trial Plaintiff Ingram would not

seek to elicit testimony from Dr. Ivancic regarding the permanency

of Plaintiff Ingram’s injuries.

     24.   Concerning Dr. Ivancic’s qualifications as an expert in

the mechanics of traumatic orthopedic injuries, the Court finds

that he easily qualifies by virtue of his education, training, and

experience to express opinions within that field. Fed. R. Ev.




                                  17
702(a). His extensive qualifications are set forth at page 1 of

his September 18, 2017 report [Docket Item 139-38] and need not be

repeated here. His research interests include spine biomechanics

and human injury biomechanics. His research has been recognized

and funded through the CDC’s National Center for Injury Prevention

and Control, and his work includes “delineation of the mechanisms

of   traumatic   high-energy   injuries,   including   dynamic   loads

required to cause injury and resulting motions.” [Id.] He is the

author of over sixty scientific papers in peer-reviewed journals,

the majority of which focused on “delineation of injury mechanisms

during automobile crashes.” [Id.]. His initial expert report cites

to twenty scholarly articles pertaining to cervical spinal injury

mechanisms, of which he is the author of four. To object to his

qualifications on the ground that he has not specifically rendered

an opinion in a case involving stomping or kneeling on the neck

misses the point that his scholarly work is clearly related to the

subject matter at hand, whether or not he has seen precisely this

fact pattern.

     25.   Dr. Ivancic, like all expert witnesses, is not a fact-

finder. Nonetheless, he must set forth a factual basis containing

his assumptions of the factual premises upon which his opinion is

based. In a case like this one, in which there are very significant

disputes of fact regarding the mechanism of the injury, among other




                                  18
issues, Dr. Ivancic’s testimony would be of little use if it is

not based on sufficient facts or data. Fed. R. Ev. 702(b). In his

initial      report    of     September         18,       2017,     as       well    as     in    his

supplemental report of January 10, 2018 [Docket Item 139-39], and

in his answers to questions at depositions on February 21, 2018

[Docket Item 139-40], he has endeavored to set forth the facts

from the record on which he relies, as well as to distinguish those

from other facts in the record which he claims to be immaterial to

his opinions. As in all cases, if important factual assumptions

upon    which   the    expert’s          opinion       are       based,      turn     out    to   be

incorrect, the basis for the opinion, and hence its weight and

perhaps      credibility,          are     lessened.             Such     matters         are     not

susceptible to being resolved in a Daubert motion where, as here,

the    expert   has     explained         why        he    has     made      certain        factual

assumptions     based       upon    a     record          that    contains          competing     or

contradictory facts.

       26.    Again,    however,         like    any       other    expert          witness,      Dr.

Ivancic will not be permitted to testify that he finds certain

facts to be true or fabricated or certain witnesses to be credible

or    incredible.      That    is    not    the       function          of    a   biomechanical

engineering expert and, more precisely, it is the function of the

jury. The Court is confident, based upon assurances by Plaintiff

Ingram’s counsel at oral argument in this regard, that Dr. Ivancic




                                                19
will not be asked questions about witness credibility, but he will

be permitted to answer questions, if asked by either party, why he

selects    certain      facts   as    a   basis   and    rules   out    others.      One

limitation, however, is that he will not be permitted to express

an opinion that the force applied to Plaintiff Ingram’s cervical

spine was “excessive”, because that term has a dual meaning which

may be confusing to the jury. It is for the jury to determine

whether the force that they find to have been applied under the

circumstances was constitutionally “excessive force.”                            He may,

however, use a term such as “very substantial” force, or “great”

force, or “force exceeding the amount sufficient to cause the

physical injuries of Mr. Ingram.” He is permitted to do so because,

within the expertise of biomechanical engineer who has specialized

in traumatic cervical spinal injuries in humans, he has performed

a necessary study and explanation of the amount of force, given

Plaintiff       Ingram’s   physical       characteristics,       that    helped      Dr.

Ivancic    to    rule   out     Mr.   Ingram’s     slip-and-fall        as   a    causal

mechanism for this sort of injury.

     27.    Defendants’         objection       that    Dr.   Ivancic’s      proposed

testimony as not being the product of a reliable methodology, as

required by Fed. R. Ev. 702(c) is easily addressed.                     As Plaintiff

Ingram has argued, it is clear that Dr. Ivancic is well familiar

with the principles and methods of his profession. He addresses




                                           20
the limitations of the biomechanical scientific methodology, which

include     the   obvious      fact    that     in   vivo   research     data   are

unattainable. No scientist would subject a human to an experiment

to determine, for instance, how much force must be applied to a

healthy cervical spine to manifest injuries of the sort that are

found in this case. But from the known research, including his

own, he explains how such a determination can be reliably made.

The   party    proffering      an    expert’s    opinion    testimony    need   not

demonstrate       that   the        expert    employed      the   best    possible

methodology, or even the “correct” methodology, but that the

methodology that was selected is “reliable” enough to not mislead

the jury and to achieve for the expert’s opinion, a grounding in

scientific or other specialized knowledge.

      28.     Finally, Defendants, as noted above, attack whether Dr.

Ivancic has reliably applied those principles and methods to the

facts of this case. Defendants appear to posit it as a fact that

the injury must have been caused by Mr. Ingram’s slip-and-fall,

whereby he fell backward on the pavement and injured his neck while

perhaps twisting to the side, causing the rotational aspect of his

injury. Since Ivancic lays out the reasons why he rejects that as

a reasonable possibility for the mechanism of this injury, that

does not render his opinion unreliable. He lays out, in painstaking

detail, his opinion why no fall while running under the situation




                                         21
here could have caused such catastrophic cervical and arterial

injuries. While certainly accepting the fact that Ingram fell, Dr.

Ivancic explains why the injuries could only have happened post-

fall, that is, after Ingram was touched by the police. Similarly,

Defendants have pointed out that Dr. Ivancic states his opinions

under a “more likely than not” standard, or, as Dr. Ivancic phrases

it, “to a reasonable degree of scientific probability.” [Docket

Item   139-38      at   p.1].   He   has   used      the   same   language   in   his

supplemental expert report [Docket Item 139-39 at p.1].                  Plaintiff

Ingram’s counsel indicated that this language will be refined to

reflect      the   applicable    standard       of    a    “reasonable   degree   of

scientific certainty,” and this should not be an issue going

forward. Defendants are free to cross-examine Dr. Ivancic on his

original statement of the standard and his understanding of the

revised standard of “reasonable degree of scientific certainty.”

       29.    Defendants’ objection to Dr. Ivancic’s expression or

opinion about the permanency of Mr. Ingram’s injuries is moot, as

Plaintiff Ingram will not be offering such an opinion from Dr.

Ivancic. Defendants pose an objection to Dr. Ivancic’s opinion as

to the consequences of moving persons with suspected neck injuries,

on the ground that he is not a medical doctor. The Court agrees

with Plaintiff Ingram that an ordinary medical doctor, even an

orthopedist, might typically not be as well-qualified to express




                                           22
such   an    opinion   as   Dr.   Ivancic,   who   has   studied   the   actual

mechanics of cervical spinal injuries. Moreover, Dr. Ivancic has

spelled out his factual assumptions regarding his opinion of

Plaintiff Ingram’s injuries being caused or aggravated by the

decision of the officers to move Mr. Ingram after he had been

subdued and without regard to Mr. Ingram’s complaints of paralysis

at that time. Whether Dr. Ivancic disregarded important contrary

information in reaching his opinion may, of course, be explored on

cross-examination, but it does not present a serious question of

admissibility of his opinion, but rather of the eventual weight

that a jury may choose to give to it.

       30.   Thus, the Defendants’ motion to preclude the expert

opinion testimony of Dr. Ivancic will be denied.




                                       23
                            Conclusion

     31.   For the reasons stated above, County Defendants’ motion

to bar the opinion and testimony of Dr. Yue will be granted in

part and denied in part and County Defendants’ motion to bar the

opinion and testimony of Dr. Ivancic will be denied. If any

particular concerns exist about the admissibility of some aspect

of Dr. Yue’s or Dr. Ivancic’s opinions not squarely addressed

herein, they may be raised in an appropriate pretrial motion in

limine if counsel is unable to resolve the issue.   An accompanying

Order will be entered.




March 29, 2019                       s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                24
